DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the invention of claims 1-14 in the reply filed on 05-20-2019 is acknowledged.  The traversal is on the ground(s) that they belong to a list of special exceptions in paragraph b of 37 CFR 1.475 that do not require that the inventions share a “special technical feature”.  This is not found persuasive because there is no special exception to the requirement that the inventions must share a “special technical feature”. 37 CFR 1.475 paragraph a states “the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features”.  However, as stated in paragraph c, even if the inventions share some special technical feature, unity of invention may still not be present if the inventions do not belong to the specifically listed combinations of categories of invention found in paragraph b.
The requirement is still deemed proper and is therefore made FINAL.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05-20-2019.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 8-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer (US 20130306608) in view of Banas (US 4002877) in view of Fang (Phys. Chem. Chem. Phys., 2011, 13, 14457-14461) in view of Hallmark (US 20120276435) in view of Lutey (Optics & Laser Technology 65 (2015) 164-174, published online 20 August 2014).

Claims 1, 8, and 9: 
Schaefer teaches a method of using laser radiation to cut a separation membrane [0007] for a battery [0008].  Though it is clear that the separator is a membrane (that is how battery separators function to allow the battery to operate) the separator is further taught to be made from separate fibers which are melted together only at the cutting edges, so it is obvious for the rest of the separator to include a porous membrane structure at least from the discontinuity between the fibers [0024].  
Schaefer teaches cutting separators for batteries, and it teaches it is preferred to use separators made with thermoplastic materials [0017-0018], but it does not specifically teach making a separator from 10 or more laminated membranes in contact with each other
Banas is directed towards laser cutting polymer layers (abstract).  It teaches that by cutting multilayered stacks of many sheets (laminated in contact with each other) together, the throughput of the laser cutting system can be dramatically improved (col 2, lines 33-57).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use a multilayered stack of 10 or more membranes laminated together in direct contact to be laser cut in the process of Schaefer, in order to increase the throughput of the laser cutting system.
Schaefer does not specifically teach that the separation membranes are polyolefin base material that has been coated.
Fang is also directed towards separation membranes (separators) used for battery applications (title), and it specifically teaches separation membranes which are polyolefin base membranes (e.g. polyethylene|polypropylene) which are coated on both of their surfaces (and in their pores) with a layer of nanoparticles, such as silica nanoparticles (pg 14458, left column).  It further teaches that such separation membranes offer improved wetting and provide improved durability (retaining more charge capacity after 100 cycles) to the batteries they are used in (abstract).

Schaefer further exemplifies as a possible laser parameter, but does not require, using a laser capable of outputting 1 to 20kW of power [0019], which is somewhat higher output capacity than claimed by applicant, but which also shows that these cutting lasers can effectively work over very broad power ranges.  
Schaefer further teaches that the cutting laser is a pulsed laser which is taught to have a range of pulse repetition rates, [0019] Schaefer exemplifies pulse repetition rates of 40kHz to 5000kHz, specifically teaching 500kHz as a useful repetition rate [0019], which are also somewhat higher than applicant’s claimed ranges for this parameter.
However, Hallmark is also directed towards using lasers to cut separators used for batteries [0001].  Hallmark further teaches that the output power of the laser should be controlled to supply sufficient energy to the separators for a particular scanning speed in order to effectively cut the separator layers [0057], that is, the output power of the laser, and thus its capacity, is a result effective variable that should be adjusted and chosen so that it will produce sufficient energy to effectively cut the separator material.  Lower laser output capacities are required for slower scanning speeds or for separators that cut more easily.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to optimize the laser output capacity and the pulse repetition frequency as taught by Hallmark in the process of Schaefer.
While Hallmark teaches they are result effective variables that will be controlled to a desired level, it does not provide an example of the power level or pulse repetition rate.
Lutey is also directed towards laser cutting the layers used for batteries, since it teaches it produces quality and cost improvements over mechanical cutting techniques.  It similarly teaches that the laser power (fluence) and pulse repetition rates are result effective variables for 
  It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “50 to 500W” or “50 to 200W” (claim 8) or “50 to 100W” (claim 9) for the output capacity of the laser through process optimization to have the correct amount of power to cut the specific separator layers chosen at the set scanning speed, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980)
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use pulse repetition rates in the claimed range for the separation membrane cutting laser of Schaefer because they were known to the art and taught to be effective for this very purpose and doing so would produce no more than predictable results (claim 1).
Claim 2-3: Schaefer teaches particularly preferred cutting speeds of 500-4000mm/s [0020], which overlaps with applicant’s claimed ranges for this parameter, rendering the claimed ranges obvious.
Claim 6: Schaefer does not specifically teach using a CO2 laser for its cutting system.
However, it specifically teaches that CO2 lasers were known to be effective for these cutting systems [0060].
(claim 6)
Claims 10-11: Schaefer teaches using laser wavelengths of 400nm to 1300nm, which substantially overlaps with applicant’s claimed range of 300 to 1200nm [0019].  Schaefer teaches that a preferred pulse width is 30ns, which anticipates applicant’s claimed range [0019].  In addition to teaching ranges that anticipate many of applicant’s claims, Schaefer also teaches ranges for operational parameters that overlap with applicant’s claimed ranges, and thus are also rendered obvious.  MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Claim 12: Schaefer teaches using a laser spot size that is less than 300 microns [0019], which overlaps with applicant’s claimed ranges for this parameter, rendering the claimed ranges obvious.
Claim 14: Schaefer does not teach the shape of the separator membrane as being irregular.  However, Hallmark is directed towards a process for cutting separation membranes used for batteries, specifically teaching laminating two separation membranes (separators) together (bonding them together) then using laser radiation to cut the separator membranes (abstract).  Hallmark teaches that the separator membrane can be any shape, but matches the shape of the electrochemical component it is used with [0046], and further teaches making the electrochemical component not only rectangular, but also circular or other shapes that are interpreted to be irregular shaped [0047].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use an irregularly shaped separator membrane, such as a circular one, in Schaeffer in order for it to match irregularly shaped battery (electrochemical components) it is used to .
Response to Arguments
Applicant's arguments filed 12-10-2021 have been fully considered but they are not persuasive in view of the amended grounds of rejection necessitated by amendment.
The new frequency ranges have been considered in view of the Lutey reference.  
Regarding the arguments that Hallmark did not teach laminating 10 or more separating membranes together, the Schaefer and Banas references were used to teach the efficiency of cutting a stack of laminated layers, which would be what would be fed into the process of Hallmark for assembly.  Regarding the argument that Banas wants to avoid bonding of the edges of the layers, that is consistent with the interpretation in the last office action.
Regarding the arguments that the particular pulse frequencies now claimed produced better cuts than higher frequencies. The Lutey reference has been applied to demonstrate how a practitioner would consider optimizing values in the claimed ranges and that the actual best frequency choice is very material and film specific, so a practitioner would look to optimize it for their own materials.
Conclusion
No current claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/Primary Examiner, Art Unit 1712